Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 5A discloses numeral “22” as “EQUALIZER SETTINGS CORRECTION” and OPERATIONAL AMPLIFIER/COMPARATOR.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
According to the specification, page 10, para. [0044], numeral “24” as a parallel amplifier. However, numeral “24” of Figure 5B, as “first path”, see paras. [0046] and [0047].
According to the specification, page 12, numeral “22” as parallel amplifier.
There are many inconsistencies how circuit elements are labeled. Therefore, applicant needs to review and correct all the errors in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the expression “a second resistance gain circuit in a second path that includes the second peak detector circuit, wherein the second resistance gain circuit is configured to adjust a second resistance value in response to the up/down signals, wherein the resistance gain circuit is further configured to provide feedback to the comparator 15circuitry” is unclear. Note, claim 6 is depended on claim 5, which discloses “the resistance gain (32) is in the first path (24) before the first peak detector circuit (30)”, see Figure 4. However, the second resistance gain circuit (56) only discloses in Figures 15 and 16, wherein Figure 15 shows the resistance gain circuit (32) is in the first path after the first peak detector circuit (30). The examiner believes claim 6 should have been depended on either claim 3 or 4 since it is Figure 15 discloses claimed invention.
Regarding claim 14, recites the limitation “the second current signal" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, recites the limitation “the in line 24.  There is insufficient antecedent basis for this limitation in the claim. Note, “a scale copy …” is disclosed in claim 14.
Regarding claim 16, the expression “a summation node (54 of Figs. 15 and 16) configured to receive and add a differentiated version of the scaled (SCALED) copy of 25voltage of the envelope tracked power signal to an output of the resistance gain circuit and pass the summation to the second path derivative function (36)” is unclear. It is not clear how “pass the summation to the second path derivative function (36)” can be achieved when there is no signal path from the summation node (54) to the second path derivative function (36). 
Regarding claim 17, recites the limitation “the in line 30.  There is insufficient antecedent basis for this limitation in the claim. Note, “a scale copy …” is disclosed in claim 14.
Regarding claim 18, recites the limitation “the in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note, “a scale copy …” is disclosed in claim 14.

Allowable Subject Matter
Claims 1-5, 7-13, 19 and 20 are allowed.
Claims 6, 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, 7-13, 19 and 20, among others, no prior art found having PA resistance estimator circuitry comprising: a first peak detector circuit configured to capture within a window first peaks associated with a sense current generated by the ETIC; and a second peak detector circuit configured to capture within the 15window second peaks associated with a scaled supply voltage corresponding to the envelope tracked power signal; comparator circuitry configured to receive the first peaks and receive the second peaks and generate an estimation of PA resistance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843